IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-38,835-07


EX PARTE REMIGIO ARCINIEGA MARTINEZ, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
                              CAUSE NUMBER 2003-CR-5033-W1 IN THE 
                                       144th  JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by
the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas
Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of arson of a habitation and his sentence was assessed at thirty-five
years' confinement.  No direct appeal was taken. 
	After a review of the record, we find that Applicant's claim that his counsel rendered
ineffective assistance is denied.  Applicant's remaining claim regarding the failure to award
pre-sentence jail time credit is dismissed pursuant to Ex parte Ybarra, 149 S.W.3d 147 
(Tex.Crim. App. 2004).
DELIVERED: September 12, 2007
DO NOT PUBLISH